               Case 20-33024 Document 38 Filed in TXSB on 08/19/20 Page 1 of 2
                                    UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF TEXAS


In      Philip Reed Lively
Re:     Debtor                                         Case No.: 20−33024                     ENTERED
                                                       Chapter: 13                            08/17/2020




                                  ORDER RESETTING MOTION TO DISMISS

      1. The chapter 13 trustee's motion to dismiss is continued until 9/23/20 at 09:30 AM.


      Signed and Entered on Docket: 8/17/20.
                     Case 20-33024 Document 38 Filed in TXSB on 08/19/20 Page 2 of 2
                                               United States Bankruptcy Court
                                                Southern District of Texas
In re:                                                                                                     Case No. 20-33024-jpn
Philip Reed Lively                                                                                         Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0541-4                  User: TraceyCon                     Page 1 of 1                         Date Rcvd: Aug 17, 2020
                                      Form ID: redsmdj                    Total Noticed: 4


Notice by first class mail was sent to the following               persons/entities by the Bankruptcy Noticing Center on
Aug 19, 2020.
db             +Philip Reed Lively,   24109 Kingwood               Place Dr., #3108,   Kingwood, TX 77339-2726
cr              Ford Motor Credit Company LLC,   c/o               George F. Dunn,   5120 Woodway, Suite 9000,
                 Houston, TX 77056-1725
cr             +Wells Fargo Bank, N.A.,   c/o BDFTE,               LLP,     4004 Belt Line Rd Ste. 100,
                 Addison, TX 75001-4320

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr              E-mail/Text: houston_bankruptcy@LGBS.com Aug 17 2020 22:39:23     Harris County,
                 Linebarger Goggan Blair & Sampson LLP,   C/O John P. Dillman,   PO Box 3064,
                 Houston, TX 77253-3064
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Greg Webb d/b/a Cornerstone Construction
cr                Humble Independent School District & City of Houst
cr                Wells Fargo Bank, N.A.
                                                                                                                    TOTALS: 3, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 19, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 17, 2020 at the address(es) listed below:
              Abbey U. Dreher    on behalf of Creditor    Wells Fargo Bank, N.A. sdecf@BDFGROUP.com
              Eloise A Guzman    on behalf of Debtor Philip Reed Lively eloiseguzman@gmail.com,
               guzmaneloise@gmail.com,ecf@mpatellaw.com
              George Frederick Dunn    on behalf of Creditor    Ford Motor Credit Company LLC gdunn@dntlaw.com,
               laura@dntlaw.com
              John P Dillman    on behalf of Creditor   Harris County Houston_bankruptcy@publicans.com
              Jonathan Michael Chalos    on behalf of Creditor    Greg Webb d/b/a Cornerstone Construction
               chalos@gkclaw.com
              Melissa E Valdez    on behalf of Creditor    Humble Independent School District & City of Houston
               mvaldez@pbfcm.com, osonik@pbfcm.com,tpope@pbfcm.com,mvaldez@ecf.courtdrive.com
              Mitchell J. Buchman    on behalf of Creditor    Wells Fargo Bank, N.A. sdecf@bdfgroup.com
              US Trustee   USTPRegion07.HU.ECF@USDOJ.GOV
              William E. Heitkamp    heitkamp@ch13hou.com
                                                                                              TOTAL: 9
